Exhibit 10.56
APPLIED MATERIALS, INC.
STOCK PURCHASE PLAN
FOR OFFSHORE EMPLOYEES
(AS AMENDED THROUGH MARCH 10, 2008)
1. ESTABLISHMENT; PURPOSE
     Effective as of October 16, 1995, the Corporation hereby establishes the
Applied Materials, Inc. Employees’ Stock Purchase Plan for Offshore Employees on
the following terms and conditions. The Plan is intended to encourage ownership
of Common Stock of the Corporation by selected Offshore Employees of Affiliates
of the Corporation (“Eligible Employees”) and to provide incentives for them to
exert maximum efforts for the success of the Corporation. By extending to
Eligible Employees the opportunity to acquire proprietary interests in the
Corporation and to participate in its success, the Plan may be expected to
benefit the Corporation and its shareholders by making it possible to attract
and retain qualified employees.
2. DEFINITIONS
     The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
     2.1 “Affiliate” means any direct or indirect subsidiary of the Corporation
which has been designated by the Board as a participating subsidiary, the
employees of which may participate in the Plan.
     2.2 “Board” means the Board of Directors of the Corporation, as from time
to time constituted.
     2.3 “Common Stock” means the common stock of the Corporation.
     2.4 “Corporation” means Applied Materials, Inc., a Delaware Corporation.
     2.5 “Eligible Employee” means any Offshore Employee eligible to participate
in the Plan in accordance with Section 5.
     2.6 “Grant Date” means that date specified by the Board of the Committee
for the granting of Options in an Offering under the Plan.
     2.7 “Offshore Employee” means a natural person employed by an Affiliate who
is neither a U.S. citizen nor a U.S. resident for U.S. tax purposes.
     2.8 “Option” means an option to acquire Common Stock under the terms of
this Plan.

 



--------------------------------------------------------------------------------



 



     2.9 “Participating Employee” means, with respect to each Offering under the
Plan, any Eligible Employee who has elected to participate in accordance with
Section 7.
     2.10 “Plan” means this Stock Purchase Plan for Offshore Employees as
amended from time to time.
     2.11 “Plan Administrator” means the employee or employees of the
Corporation selected by the Board or the Committee (if authorized by the Board
under Section 4.3) to perform certain ministerial duties in the administration
of the Plan.
3. STOCK SUBJECT TO THE PLAN
     No more than 12,800,000 shares of Common Stock may be issued upon the
exercise of Options granted under the Plan, subject to adjustments as provided
in Section 9, which may be unissued shares, reacquired shares, or shares brought
on the market. If any Option which shall have been granted shall expire or
terminate for any reason without having been exercised in full, the unpurchased
shares shall again become available for purposes of the Plan (unless the Plan
shall have been terminated).
4. ADMINISTRATION
     4.1 The Plan shall be administered by the Board except to the extent that
the Board shall delegate responsibility for the administration of the Plan as
stated in Section 4.3.
     4.2 The Board shall have the plenary power, subject to and within the
limits of the express provisions of the Plan
          (a) To construe and interpret the Plan and Options granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Board, in the exercise of this power, shall generally determine all
questions of policy and expediency that may arise, and may correct any defect,
supply any omission or reconcile any inconsistency in the Plan or in any
instrument associated with the Plan, in such manner and to such extent as the
Board shall deem necessary to make the Plan fully effective.
          (b) To establish the terms of each Offering of Common Stock under the
Plan.
     4.3 The Board, by resolution, may delegate responsibility for the
administration of the Plan or any part thereof, to a committee (the “Committee”)
composed of members of the Board. The Board may from time to time remove members
from, or add members to, the Committee. Vacancies on the Committee, howsoever
caused, shall be filled by the Board. To the extent that responsibility for the
administration of the Plan is delegated to the Committee, the Committee shall
have the powers theretofore possessed by the Board, and to the extent that the
Committee has been authorized to act, all references in this Plan to the Board
shall include the Committee, subject, however, to such

-2-



--------------------------------------------------------------------------------



 



resolutions, not inconsistent with the provisions of the Plan, as, from time to
time, may be adopted by the Board. The Board at any time, by resolution, may
revoke such delegation and re-vest in the Board all or any part of the
responsibility for the administration of the Plan.
     4.4 The Board or Committee (if authorized by the Board) may delegate to the
Plan Administrator the responsibility to perform certain ministerial duties in
the administration of the Plan as are specified in the Plan. To the extent that
the Board or Committee has not delegated such duties to the Plan Administrator,
all references in this Plan to Plan Administrator shall include Board or
Committee, as appropriate.
5. ELIGIBILITY
     The Committee shall designate the Eligible Employees who shall be eligible
to participate in any Offering under the Plan.
6. OFFERINGS
     During the term of the Plan, the Corporation will make one or more
offerings in which Options to purchase Common Stock will be granted to Eligible
Employees under the Plan (“Offering”). The terms and conditions of Options to be
granted in any such Offering will be determined by the Board under Section 7. In
connection with any Offering, if the number of shares for which Eligible
Employees elect to participate shall be greater than the shares remaining
available, the available shares shall, at the end of the Offering Period, be
allocated among the Participating Employees pro rata on the basis of the number
of shares for which each has elected to participate.
7. TERMS AND CONDITIONS OF OPTIONS
     7.1 Subject to the limitations herein contained, the Board shall determine
the terms of Options in each Offering all of which shall be granted on the same
date (the “Grant Date”).
     7.2 The Option price per share for each Offering shall be as determined by
the Board.
     7.3 The expiration date of the Options granted under each Offering shall be
determined by the Board on or prior to the Grant Date for such Offering.
     7.4 All Eligible Employees to whom Options are granted shall be entitled to
purchase the number of full shares as shall be established by the Board at the
Grant Date. Each eligible Employee may elect to participate for less than the
maximum number of shares which he or she is entitled to purchase under his or
her Option. If an Eligible Employee elects to participate for less than the
maximum number of shares which he or she is entitled to purchase, his or her
Option shall at that time terminate and become void to the extent of the number
of shares for which he or she does not elect to participate.

-3-



--------------------------------------------------------------------------------



 



     7.5 Each Eligible Employee who desires to participate in an Offering shall
elect to do so by completing and delivering to the Plan Administrator or a
person designated by the Plan Administrator in a timely fashion such form or
forms as may be prescribed by the Board.
     7.6 A Participating Employee shall exercise his or her Option by delivering
notice of exercise to the Plan Administration or a person designated by the Plan
Administrator at such time and in such form and manner as the Board shall
prescribe.
     7.7 Upon exercise of an Option, full payment for the shares subject to the
Option shall be made in such form or manner as the Board shall fix.
     7.8 The Board may (but is not required to) establish on such terms and
conditions as it shall determine a payroll deduction system for the purchase of
shares covered by the Options hereunder. If there are payroll deductions under
any Offering, the Corporation or an Affiliate shall maintain a payroll deduction
account for each Participating Employee. The Board may (but is not required to)
provide for interest at such rate as the Board shall determine to be credited to
the payroll deduction accounts.
     7.9 The Board shall establish rules, terms and conditions for each Offering
governing the exercise of outstanding Options in the event of a Participating
Employee’s termination of employment or change in employment status.
     7.10 The Corporation will seek to obtain from each regulatory committee or
agency having jurisdiction such authority as may be required to issue and sell
shares of Common Stock to satisfy Options granted under the Plan. Inability of
the Corporation to obtain from any such regulatory commission or agency
authority which counsel for the Corporation deems necessary for the lawful
issuance and sale of its Common Stock to satisfy Options granted under the Plan,
shall relieve the Corporation from any liability for failure to issue and sell
Common Stock to satisfy such Options pending the time when such authority is
obtained or is obtainable.
     7.11 Neither an Eligible Employee to whom an Option is granted under the
Plan nor his or her transferee shall have any rights as a stockholder with
respect to any shares covered by his or her Option until the date of the
issuance of a stock certificate (which may be by book entry) to him for such
shares.
     7.12 Options granted under the Plan shall not be transferable, except by
will or by the laws of descent and distribution, and may be exercised during the
lifetime of a Participating Employee only by him or her.
     7.13 Each Option granted under the Plan shall be evidenced by such
instrument or documentation, if any, as the Board shall establish, which shall
be dated the Grant Date and shall comply with and be subject to the terms and
conditions of the Plan.
     7.14 Nothing in the Plan or in any Option granted under the Plan shall
confer on any Participating Employee any right to continue in the employ of the
Corporation or any of its

-4-



--------------------------------------------------------------------------------



 



Affiliates or to interfere in any way with the right of the Corporation or any
of its Affiliates to terminate his or her employment at any time.
     7.15 Prior to the delivery of any shares of Common Stock purchased under
the Plan, the Corporation shall have the power and the right to deduct or
withhold, or require a Participating Employee to remit to the Corporation, an
amount sufficient to satisfy all tax and social insurance liability obligations
and requirements in connection with the Options and shares purchased thereunder,
if any, including, without limitation, all federal, state, and local taxes
(including the Participating Employee’s FICA obligation, if any) that are
required to be withheld by the Corporation or the employing Affiliate, the
Participating Employee’s and, to the extent required by the Corporation (or the
employing Affiliate), the Corporation’s (or the employing Affiliate’s) fringe
benefit tax liability, if any, associated with the grant, vesting, or sale of
shares and any other Corporation (or employing Affiliate) taxes, the
responsibility for which the Participating Employee has agreed to bear with
respect to such shares of Common Stock.
8. FUNDS
     Any amounts held by any Affiliate in payroll deduction accounts under the
Plan may be used for any corporate purpose of the Affiliate.
9. ADJUSTMENT IN NUMBER OF SHARES AND IN OPTION PRICE
     In the event there is any change in the Common Stock through declarations
of stock dividends or stock split-ups, recapitalizations resulting in stock
split-ups, or combinations or exchanges of shares, or otherwise, appropriate
adjustments in the number of shares available for Options, as well as the shares
subject to any Option and the Option price thereof, shall be made, provided that
no fractional shares shall be subject to an Option and each Option shall be
adjusted down to the nearest full share.
10. AMENDMENT OF THE PLAN
     The Board at any time, and from time to time, may amend the Plan. If the
Plan is amended, suspended or terminated, the Board or the Committee, in its
discretion, may elect to terminate all outstanding Options either immediately or
upon completion of the purchase of shares on the next scheduled
exercise/purchase (which may be sooner than originally scheduled, if determined
by the Board in its discretion), or may elect to permit Options to expire in
accordance with their terms (and participation to continue through such
expiration dates). If the Options are terminated prior to expiration, all
amounts then credited to a Participating Employee’s account that have not been
used to purchase shares shall be returned to the Participating Employee (without
interest thereon, except as otherwise required under local laws) as soon as
administratively practicable. Without stockholder approval and without regard to
whether any Participating Employee rights may be considered to have been
“adversely affected,” the Board shall be entitled to change the duration of an
Option, limit the frequency and/or number of changes in the amount withheld
during the duration of an Option, establish the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars, permit

-5-



--------------------------------------------------------------------------------



 



payroll withholding in excess of the amount designated by a Participating
Employee in order to adjust for delays or mistakes in the Corporation’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participating Employee properly correspond with amounts withheld from the
Participating Employee’s compensation, and establish such other limitations or
procedures as the Board determines in its sole discretion advisable, which are
consistent with the Plan.
     Without regard to whether any Participating Employee’s rights may be
considered to have been “adversely affected”, in the event the Board determines
that the ongoing operation of the Plan may result in unfavorable financial
accounting consequences, the Board may, in its discretion and, to the extent
necessary or desirable, modify or amend the Plan to reduce or eliminate such
accounting consequence including, but not limited to:
     (a) Amending the Plan to conform with the safe harbor definition under
Statement of Financial Accounting Standards 123(R), including with respect to an
Option issued at the time of the amendment;
     (b) Increasing or otherwise altering the exercise price for any Option,
including an Option issued at the time of the change in exercise price;
     (c) Reducing the maximum percentage of compensation a Participating
Employee may elect to set aside as payroll deductions;
     (d) Shortening the duration of any Option so that the Option ends on a new
purchase/exercise date, including an Option issued at the time of the Board
action; and
     (e) Reducing the number of shares that may be purchased upon exercise of
outstanding Options.
Such modifications or amendments shall not require stockholder approval or the
consent of any Participating Employees.
11. TERMINATION OR SUSPENSION OF THE PLAN
     The Board may at any time suspend or terminate the Plan. No Offering shall
be made under the Plan while it is suspended or after it is terminated.

-6-